                 Case 7:19-cr-00375-CS Document 370 Filed 04/13/21 Page 1 of 1




                                      CALHOUN & LAWRENCE, LLP
                                              ATTORNEYS AT LAW
                                                  SI MAIN STREET
                                                    SUITE 504
                                          WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN, 111•                                                                        (914) 946-5900
KERRY A. LAWRENCE••
                                                                                               FAX 19141 946-5906

 •ALSO ADMITTED IN VA & DC
..ALSO ADMITTED IN CT                        April 13, 2021



       BYECF
       Honorable Cathy Seibel
       United States District Judge
       United States Courthouse
       300 Quarropas Street                                        Sentencing adjourned to 6/28/21 at 3:30 pm.
       White Plains, NY 10601

               Re:      United States v. Robert Pinsky
                        19 Cr. 375 (CS)                                                             4/13/21

       Dear Judge Seibel:

              I am writing to request the Court to schedule Robert Pinsky's sentencing for June 28,
       2021, at 3:30 p.m. The Court has presently scheduled a Fatico evidentiary hearing, which as
       discussed below will not be necessary, for May 18.

               The defendant withdraws all of his previously made objections to the Presentence Report
       (pages 22-23) with the exception of objecting to the loss of figure (PSR, Paragraph 12). The
       defendant and the Government have agreed that the loss figure in this case should be more than
       $250,000, but less than $550,000. This would result in a total offense level two levels less than
       set forth in the Presentence Report.

               As a result of the defendant's agreement that there is no need for an evidentiary hearing,
       rather than preparing for a hearing, counsel will prepare for sentencing. If sentencing is
       scheduled as requested above for June 28, we anticipate being able to submit a sentencing
       submission in a timely manner.

               Thank you for the Court's consideration of this matter.

                                             Respectfully submitted,

                                               k,Y�P,-�
                                             Kerry A. Lawrence

      KAL/kvm
      cc:  AUSA David Felton (by ecf)
